Motion Granted; Order filed December 15, 2020.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-19-00564-CV
                                    ____________

                             PAUL E. NUNU, Appellant

                                          V.

          NANCY NUNU RISK AND CHARLES L. NUNU, Appellee


                     On Appeal from the Probate Court No. 2
                             Harris County, Texas
                         Trial Court Cause No. 416781

                                      ORDER

      On November 13, 2020, appellees filed a motion to strike pleadings filed by
appellant in the underlying probate court during a statutory stay of the proceedings
below. This case was stayed, and remains stayed, in the probate court, pursuant to
section 51.014 (b) of the Civil Practice and Remedies Code. See Tex. Civ. Prac. &
Rem. Code § 51.014(b) (staying all proceeding in the trial court until resolution of
interlocutory appeal). Without lifting the stay, we order Harris County Probate
Court Number 2 to strike the pleadings filed by appellant during the stay and to
further enforce the stay by refusing to accept filings from either party in this matter
until this appeal is resolved.

                                    PER CURIAM

Panel Consists of Justices Christopher, Jewell, and Zimmerer.